       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 1 of 16




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Management Registry, Inc.                             Case No. 0:17-cv-5009-JRT-KMM

                  Plaintiff,

 v.                                                            ORDER

 A.W. Companies, Inc., et al.

                   Defendants.


       This matter is before the Court on Management Registry Inc.’s (“MRI”) motion to

disqualify Defendants’ counsel, Nilan Johnson Lewis P.A. (“NJL”). ECF No. 491. MRI

argues that NJL’s representation of the Defendants violates several provisions of the

Minnesota Rules of Professional Conduct (“MRPC”) because NJL attorneys previously

received confidential information from a former co-defendant in this case, Eric Berg, and

NJL has since taken positions against Mr. Berg’s interests in related proceedings. For the

reasons that follow, the motion to disqualify is denied.

I.     Background

       In November 2017, MRI filed its initial complaint against A.W. Companies, Inc.,

Al Brown, Wendy Brown, and Mr. Berg. The Court will refer to this group as “the

Original Defendants.” In late 2017 and early 2018, the Original Defendants were

represented by Darren Sharp and Lawrence Schaefer from the Schaefer Halleen law firm,

and the parties began discussing settlement. At the same time, the Original Defendants




                                             1
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 2 of 16




were considering hiring a different law firm to represent them going forward. They

reached out to a number of law firms in the Twin Cities area, one of which was NJL.

       As part of their early efforts at settlement, MRI and the Original Defendants

arranged to mediate before Retired Judge John W. Borg in January 2018. Because the

Original Defendants were considering retaining NJL at that time, NJL attorneys Joel

O’Malley and Katie Connolly agreed to attend the mediation along with the Original

Defendants and the attorneys from Schaeffer Halleen. On January 5, 2018, the parties

mediated the case with Judge Borg, and O’Malley and Connolly attended as planned.

After the mediation failed to result in a settlement, however, NJL and the Original

Defendants did not reach an agreement regarding representation. Instead, the Original

Defendants decided to retain attorneys with the Sapientia Law Group to represent them.

       Sapientia’s involvement in the case did not last, however, because a rift developed

among the Original Defendants that created a conflict of interest. Specifically, while the

litigation was in its relatively early stages, Mr. Berg became adverse to the Browns and

AW Companies. The conflict was raised with this Court, and shortly thereafter, the

Sapientia lawyers withdrew. The Browns and AW Companies then retained attorneys

from Stinson Leonard Street LLP to represent them.

       On July 2, 2018, attorney Scott Moriarty filed a notice of appearance on behalf of

Mr. Berg, and the same day, Mr. Berg and MRI filed a stipulation for dismissal of

Mr. Berg from the lawsuit. The District Court adopted the stipulation, and Mr. Berg

ceased being a party to this dispute. The litigation continued with lawyers from the

Stinson firm representing the remaining Defendants until April 9, 2019. On April 9th,


                                             2
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 3 of 16




attorney Alexander Loftus appeared on behalf of AW Companies, the Browns, and

Milan Batinich.1

       Meanwhile, in December 2018, Mr. Berg had filed a lawsuit in Hennepin County

District Court on behalf of himself and his consulting company against AW Companies

and the Browns. This Court has previously referred to that case as “the Berg Litigation.”

There, Berg asserted breach-of-contract and fraud claims against the Browns and AW

Companies. His claims were tried to a jury in February 2020, and Berg was awarded

damages. The Browns and AW Companies filed an appeal in April 2020, and

Mr. O’Malley signed the appeal brief in the Berg Litigation. Up until that time, neither

Mr. O’Malley nor any other NJL attorney was involved in the Berg Litigation.

       In the present federal case, on April 28, 2020, Mr. O’Malley and Ms. Connolly

appeared as local counsel for Defendants. That appearance was entered just over a week

after this Court recommended the imposition of significant sanctions against Mr. Loftus

and the Defendants for discovery irregularities and misconduct. For the next few months,

Mr. Loftus continued as the Defendants’ lead counsel, but he ultimately withdrew from

the case on September 2, 2020. The same day, NJL attorneys Donald Lewis,

Ms. Connolly, and Mr. O’Malley entered appearances as the Defendants’ lead counsel in

this proceeding. Mr. Lewis, Ms. Connolly, and Mr. O’Malley have also been involved in

a related arbitration concerning Mr. Brown’s employment agreement with MRI.




1
       Mr. Batinich was not originally a defendant in this action, but MRI’s related case
against him has been consolidated with this proceeding.

                                             3
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 4 of 16




       MRI did not move to disqualify NJL in April 2020. Instead, the motion to

disqualify followed on the heels of yet another unfortunate discovery issue in this matter.

During a March 10, 2021 hearing addressing other matters, MRI’s counsel, James Morris,

and defense counsel advised the Court that NJL had recently produced over 90,000

previously undisclosed documents from the Defendants, documents that should have

been produced long before. Remarkably, for at least three different reasons, none of

which were the fault of NJL’s attorneys, these documents had never been provided to

MRI. NJL produced the large tranche of documents without conducting a complete

privilege review because defense counsel wanted to ensure that MRI received the

materials as soon as possible. In conducting the review of this extremely belated

production, Mr. Morris and his team discovered materials indicating that Mr. O’Malley

and Ms. Connolly had been involved in the January 5, 2018 mediation and had

communicated with the Original Defendants and their Schaeffer Halleen lawyers leading

up to and following the mediation.

       Mr. Morris believed these documents showed that NJL had a prior attorney-client

relationship with Mr. Berg in connection with the mediation. He became concerned that

NJL’s continued representation of the Defendants in this case, and the steps taken by the

Defendants in the Berg Litigation and the companion arbitration to discredit Mr. Berg,




                                             4
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 5 of 16




could be a violation of ethical rules. He was also concerned that his own ethical

obligations required him to address these issues.2

       Concerned that NJL may have received privileged communications from

Mr. Berg, provided him legal advice, and then improperly disclosed or used that

privileged information against Mr. Berg, Mr. Morris notified Mr. Moriarty about a

perceived conflict of interest. Mr. Moriarty sent NJL a lengthy letter on April 16, 2021

regarding the alleged conflict of interest. Among other things, Mr. Moriarty’s April 16th

letter suggested that Mr. Berg had received legal services from NJL, engaged in

privileged communications with Mr. O’Malley and Ms. Connolly, and that NJL’s

continued involvement in this case would jeopardize Mr. Berg’s attorney-client privilege

and violate several provisions of the MRPC. In the end, NJL, MRI, and Mr. Berg were

not able to resolve their differences regarding the ethical issues MRI alleged, and MRI

filed the motion to disqualify NJL from continuing to represent the Defendants.

II.    Legal Standard

       Disqualification of opposing counsel is an “extreme measure” to be imposed “only

when absolutely necessary.” Macheca Transp. Co. v. Philadelphia Indem. Co., 463 F.3d

827, 833 (8th Cir. 2006) (quoting Banque Arabe Et Internationale D’Investissement v.

Ameritrust Corp., 690 F. Supp. 607, 613 (S.D. Ohio 1988)). Motions to disqualify receive


2
       MRI’s memorandum in support of its motion to disqualify asserted that NJL also
accused Mr. Berg of committing perjury. However, during the May 26, 2021 hearing on
the motion, Mr. Morris did not persist in the claim that NJL had accused Mr. Berg of
perjury. Mr. Moriarty also indicated in his letter, filed after NJL’s response to the motion
for disqualification, that he does not believe any accusation of perjury has been made.
ECF No. 509 at 2–3.

                                             5
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 6 of 16




“strict scrutiny” because of the “potential for abuse by opposing counsel.” Id. (quotations

omitted); Jackson v. Ossell, Civil No. 17-5483 (JRT/BRT), 2019 WL 2137368, at *3 (D.

Minn. May 16, 2019) (same).3 However, “legitimate doubts” are resolved in favor of

disqualification. Olson v. Snap Prods., Inc., 183 F.R.D. 539, 542 (D. Minn. 1998). The

party seeking disqualification of an opponent’s counsel bears the burden of

demonstrating that continued representation is not permissible. Id.

       The decision whether to disqualify counsel is left to the trial court’s discretion. In

re RFC and Rescap Liquidating Trust Litig., Civil Nos. 13-3506 (SRN/HB, 13-3451

(SRN/HB), 2016 WL 7177706, at *5 (D. Minn. Dec. 8, 2016). “Factors to consider when

determining whether to disqualify counsel include the balance of interests between the

attorneys, clients and the public as well as the court’s duty to maintain public confidence

in the legal profession and its duty to insure the integrity of the judicial proceedings.” Id.

(quotations omitted). Courts also consider a party’s important right to choose its own

counsel, but that interest “may be overridden when compelling reasons exist.” Id.

(quotations omitted). In addition, courts must guard against the risk that a party’s own

confidential information could be used against it unfairly. Gifford v. Target Corp., 723 F.



3
        The Court declines to find that MRI or Mr. Morris brought this motion to gain a
tactical advantage over the Defendants, to harass MRI’s opponents, or for another
improper purpose. The record reflects that Mr. Morris believed himself ethically
obligated to report what he thought to be violations of the Minnesota Rules of
Professional Conduct. Mr. Morris has further represented that he checked with his own
Bar Counsel in Kentucky regarding the proper way to raise the issues presented in the
disqualification motion. Under these circumstances, the Court finds it unnecessary to
explore whether this motion was brought for an improper purpose, a concern addressed at
times in the jurisprudence surrounding motions to disqualify counsel.

                                               6
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 7 of 16




Supp. 2d 1110, 1117 (D. Minn. 2010). “Disqualification is appropriate where an

attorney’s conduct threatens to work a continuing taint on the litigation and trial.” Arnold

v. Cargill, Inc., Civ. No. 01-2086, 2004 WL 2203410, at *5 (D. Minn. Sept. 24, 2004).

III.   Discussion

       All the parties agree that the MRPC govern the conduct of counsel appearing

before this Court. D. Minn. LR 83.6(a). In the motion to disqualify, MRI points to several

MRPC provisions, including Rule 1.6 (Confidentiality of Information); Rule 1.7 (Conflict

of Interest: Current Clients); Rule 1.9 (Duties to Former Clients); and Rule 1.18 (Duties

to Prospective Client). The Court concludes that MRI has failed to show that NJL or any

of its attorneys has violated their ethical obligations.

       In addition to finding no violation of any ethical rule, the denial of the motion to

disqualify is based on the reality that there is no indication NJL improperly gained access

to MRI’s own privileged or confidential information. As a result, there is no potential risk

that MRI’s confidential information could be used against it by Mr. Lewis, Ms. Connolly,

or Mr. O’Malley. There is also no evidence in the record indicating that Mr. Berg

revealed any confidential information to NJL at any time that could taint the remainder of

this case should NJL continue representing the Defendants.

       MRPC 1.6

       MRI asserts that NJL has violated Rule 1.6. In relevant part, the Rule provides that

“[a] lawyer shall make reasonable efforts to prevent the inadvertent or unauthorized

disclosure of, or unauthorized access to, information relating to the representation of a

client.” MRPC 1.6(c). MRI and Mr. Berg suggest that Mr. O’Malley and Ms. Connolly


                                               7
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 8 of 16




must have received privileged communications from Mr. Berg in connection with the

January 5, 2018 mediation. However, MRI has not identified any unauthorized disclosure

of confidential information. Mr. O’Malley and Ms. Connolly have both declared, under

penalty of perjury, that they cannot recall any communications with Mr. Berg before,

during, or after the mediation. They have also averred that their records contain no such

communications with Mr. Berg. There is no basis before the Court to disregard such

averments by members of the Bar who are in good standing and have conducted

themselves with integrity before this Court. Accordingly, MRI has failed to show that

NJL should be disqualified for a violation of Rule 1.6(c).

       This conclusion is further supported by the absence of any evidence directly from

Mr. Berg regarding any alleged unauthorized disclosure or use. Mr. Berg has not

submitted any evidence showing that NJL obtained confidential information from him.

Nor has he provided any support for the suggestion that NJL improperly disclosed such

information. Moreover, neither Mr. Moriarty’s April 16, 2021 letter to NJL, nor his May

20, 2021 letter to the Court identifies unauthorized disclosure or use of any confidential

information by NJL attorneys. Indeed, Mr. Moriarty’s April 16th letter states that he is

unaware of any disclosures of Mr. Berg’s confidential information, and the May 20th

letter does not change that reality. Under these circumstances, the Court finds

disqualification neither necessary nor appropriate to protect the integrity of these

proceedings.




                                              8
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 9 of 16




       MRPC 1.9

       MRI asserts that NJL’s continued representation of Defendants violates Rule

1.9(a).4 Under Rule 1.9(a):

       A lawyer who has formerly represented a client in a matter shall not thereafter
       represent another person in the same or a substantially related matter in which that
       person’s interests are materially adverse to the interests of the former client unless
       the former client gives informed consent, confirmed in writing.

MRPC 1.9(a). “A party seeking disqualification of opposing counsel under Rule 1.9(a)

must establish that (1) the moving party and opposing counsel had a prior attorney-client

relationship, (2) the interests of opposing counsel’s current client are materially adverse

to the interests of the moving party, and (3) the present lawsuit is substantially related to

a matter in which opposing counsel previously represented the moving party.” State ex

rel. Swanson v. 3M Co., 845 N.W.2d 808, 816 (Minn. 2014).

       For two critical reasons, the Court finds no violation of this Rule. As an initial

matter, the Court notes that the “moving party” in this instance is MRI. MRI does not

argue and has not shown that it ever had a prior attorney-client relationship with NJL or

any of its attorneys. As a result, MRI cannot establish a violation of Rule 1.9(a) with

respect to its own interests. Whether articulated as a matter of “standing” to seek


4
        Although MRI highlighted language from Rule 1.9(b) in its memorandum
supporting the motion for disqualification, during the hearing, MRI did not persist in this
claim. That Rule provides that “[a] lawyer shall not knowingly represent a person in the
same or a substantially related matter in which a firm with which the lawyer formerly
was associated had previously represented a client whose interests are materially adverse
to that person and about whom the lawyer had acquired information protected by Rules
1.6 and Rules 1.9(c)….” MRPC 1.9(b). In any event, none of the NJL lawyers
representing the Defendants have moved from one firm to another, so Rule 1.9(b)’s
prohibition is inapplicable.

                                              9
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 10 of 16




disqualification or by the use of some other term, the absence of a prior attorney-client

relationship means that MRI cannot meet its burden for disqualification under Rule 1.9(a)

       MRI nevertheless suggests that disqualification under this Rule is warranted

because Mr. Berg is NJL’s former client, and NJL’s continued representation of

Defendants in this case is prohibited because the Defendants’ interests are materially

adverse to Mr. Berg’s. But here again, it is worth noting that MRI is the moving party,

not Mr. Berg, a distinction that the Court finds material. Although Mr. Berg intervened

earlier in this case to protect his own interests regarding a previous violation of the

Protective Order, he has not sought permission to intervene to seek disqualification of

NJL. Whenever permissible, this Court seeks not to elevate formal requirements over

pragmatics, especially where doing so will unnecessarily delay or distract from reaching

the merits of a contested issue. Despite such efforts at practicality, the lack of either

intervention by Mr. Berg or a motion asserting his own interests are not mere formalities

that can be easily overlooked. The remedy sought here—disqualification of Defendants’

chosen counsel—is one courts generally consider to be extreme. And the interests at stake

belong to Mr. Berg, meaning that he should act to advance those interests if he believes

they truly need protection from continued involvement of NJL. The fact that he did not

find it appropriate to make a motion on his own behalf and provide evidence to support

any accusation of unethical conduct by defense counsel leaves the Court without a

moving party asserting a conflict of interest.

       Second, even more critical than the “standing” of MRI to raise this issue is the

reality that there has been no showing that NJL ever formed an attorney-client


                                              10
      CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 11 of 16




relationship with Mr. Berg, a prerequisite for disqualification under Rule 1.9(a). The

record reveals that leading up to the January 2018 mediation, NJL’s involvement was

quite limited, both overall and with respect to Mr. Berg specifically. It is apparent that

Mr. O’Malley and Ms. Connolly exchanged some communications with the Original

Defendants and their attorneys from Schaeffer Halleen. However, these messages largely

involved preparations in the event an agreement for NJL to take over the case was

reached. The only written communications of real substance involved Ms. Brown

discussing a subpoena issue and possible legal arguments related to an attached

document. These communications involved the attorneys from Schaeffer Halleen and

Mr. O’Malley, but they did not include Mr. Berg. Other relevant communications

include: an email Mr. O’Malley sent himself during the mediation summarizing the

parties’ settlement positions; a message from Mr. Sharp forwarding MRI’s discovery

requests to Mr. O’Malley; and draft representation agreements that the Original

Defendants never executed.

       Mr. O’Malley also exchanged some emails with the Browns during the days

following the January 2018 mediation regarding potential representation. These

communications concerned potential payment terms for a joint representation of the

Original Defendants. Mr. O’Malley sent other emails to other NJL lawyers, discussing

steps that would need to be taken if the firm ultimately ended up taking the case. In the

end, NJL did not represent the Original Defendants, and Mr. Sharp informed the Browns

and Mr. Berg that NJL would not be taking the case. By January 30, 2018, attorneys from

the Sapientia Law Group entered an appearance on behalf of the Original Defendants,


                                             11
      CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 12 of 16




and Schaeffer Halleeen withdrew from the case. According to the Declarations of

Mr. O’Malley and Ms. Connolly, none of these communications include a request for

legal advice from Mr. Berg, and they do not recall ever receiving a request for legal

advice from Mr. Berg before, during, or after the mediation.

       From these facts, there is no basis to conclude that Mr. Berg ever formed an

attorney-client relationship with NJL under either a contract or tort theory of attorney-

client relationship. There is no evidence of offer, acceptance, and consideration that could

establish a contractual basis for such a relationship between NJL and Mr. Berg. See TJD

Dissolution Corp. v. Savoie Supply Co., Inc., 460 N.W2d 59, 62 (Minn. Ct. App. 1990)

(finding no attorney-client relationship under the contract theory where there was never a

mutual exchange of promises and no bills submitted for services rendered). Neither MRI

nor Mr. Berg suggests otherwise.

       Under the tort theory, “an attorney-client relationship is created whenever an

individual seeks and receives legal advice from an attorney in circumstances in which a

reasonable person would rely on such advice.” Id. (quoting Togstad v. Vesely, Otto,

Miller & Keefe, 291 N.W.2d 686, 692 (Minn. 1980)). There is no evidence before the

Court indicating that Mr. Berg sought or received legal advice from Mr. O’Malley,

Ms. Connolly, or any other lawyer from NJL. A text message Mr. Berg sent shortly

before the mediation indicates that he thought NJL might be taking over the case, but that

never came to pass. Meanwhile, Mr. Berg and the other Original Defendants continued to

be represented by Schaeffer Halleen during and after the failed mediation, and that firm




                                             12
       CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 13 of 16




advised them that NJL would not take the case. As a result, the Court concludes that

Mr. Berg was never a former client of NJL under the tort theory.

       Because a violation of Rule 1.9(a) requires a showing that there was a prior

attorney-client relationship, and no evidence of such a relationship has been provided,

disqualification is not appropriate.

       MRPC 1.7

       MRI further suggests that NJL should be disqualified for violating Rule 1.7, which

addresses conflicts of interests for current clients. Under Rule 1.7(a), a lawyer is

prohibited from representing a client if the representation involves a “concurrent conflict

of interest.” Such a conflict is present where “there is a significant risk that the

representation of one or more clients will be materially limited by the lawyer’s

responsibilities to another client, a former client or a third person, or by a personal

interest of the lawyer.” MRPC 1.7(a)(2). MRI contends that NJL should be disqualified

because its representation of the Defendants will be materially limited by NJL’s

responsibilities to Mr. Berg as a former client. However, for the reasons explained above,

Mr. Berg is not a former client of NJL. As a result, the Court finds that Rule 1.7(a)’s

provisions are inapplicable to this case.

       MRPC 1.18

       Finally, the disqualification motion addresses the terms of Rule 1.18, which

outlines counsel’s duties to prospective clients. NJL does not dispute that Mr. Berg was a

prospective client. Rule 1.18(b) provides:




                                              13
          CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 14 of 16




                 (b) Even when no client-lawyer relationship ensues, a lawyer who
          has consulted with a prospective client shall not use or reveal information
          obtained in the consultation, except as Rule 1.9 would permit with respect
          to information of a former client.

                 (c) A lawyer subject to paragraph (b) shall not represent a client with
          interests materially adverse to those of a prospective client in the same or a
          substantially related matter if the lawyer received information from the
          prospective client that could be significantly harmful to that person in the
          matter….

MRPC 1.18(b) & (c). With respect to the use or disclosure of information, Rule 1.9

states:

                 A lawyer who has formerly represented a client in a matter or whose
          present or former firm has formerly represented a client in a matter shall not
          thereafter: (1) use information relating to the representation to the
          disadvantage of the former client except as these rules would permit or
          require with respect to a client, or when the information has become
          generally known; or (2) reveal information relating to the representation
          except as these rules would permit or require with respect to a client.

MRPC 1.9(c). MRI argues that NJL has violated Rule 1.18 by challenging Berg’s

credibility; accusing him of canceling contracts without the Browns’ knowledge;

asserting that he lied to certain customers; and accusing him of causing the damages that

MRI seeks to recover in this litigation. For the reasons that follow, the Court concludes

that MRI has failed to show any violation of Rule 1.18 by NJL.

          As an initial matter, Rule 1.18(c) provides only that a lawyer cannot represent a

party when it received information from a materially adverse prospective client that could

be “significantly harmful” to that prospective client. MRPC 1.18(c). However, neither

MRI nor Mr. Berg has shown that Mr. Berg ever actually provided information to NJL in

connection with the mediation or otherwise, let alone information that could be



                                               14
      CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 15 of 16




“significantly harmful” to him. MRI and Mr. Moriarty’s May 20th letter suggest only that

NJL must have received confidential information from Mr. Berg because Mr. O’Malley

and Ms. Connolly attended the January 2018 mediation and were aware of the Original

Defendants’ settlement positions and views on settlement. This contention is not

persuasive for two reasons. First, the only evidence before the Court is that neither

O’Malley nor Connolly recall receiving such information as part of their limited

involvement in the mediation, and their written communications further support that they

did not. Second, the party seeking to disqualify opposing counsel bears the burden of

showing that disqualification is warranted. Mr. Berg and MRI invite the Court to presume

that NJL received potentially disqualifying information from Mr. Berg, but such a

presumption would impermissibly shift the burden to NJL, instead of on the moving

party. The Court declines to reallocate the burden in that manner.

       Rule 1.18(b) prohibits a lawyer’s use or disclosure of information learned during a

consultation with a prospective client, except under circumstances where Rule 1.9 would

allow the lawyer to use or disclose it. “Information that has been disclosed to the public

or to other parties adverse to the former client ordinarily will not be disqualifying.”

MRPC 1.9, cmt. 3. MRI has pointed to places in the record, both in this case and in the

Berg Litigation, where Defendants have placed the blame on Mr. Berg or challenged his

credibility. However, the information to which MRI points in its motion consists of

testimony that Mr. Berg provided by several affidavits submitted in this case, his own

deposition testimony, and his testimony in the February 2020 trial in the Berg litigation.

None of that testimony is information that NJL obtained from Mr. Berg when he was a


                                             15
      CASE 0:17-cv-05009-JRT-KMM Doc. 519 Filed 06/15/21 Page 16 of 16




prospective client of NJL. And because that information was made available to adverse

parties, including the Defendants, NJL is not prohibited from referencing it in its

representation of the Defendants in this case.

IV.    Conclusion

       For the reasons stated above, the motion to disqualify is DENIED. The Court will

schedule a phone conference with the parties to discuss the next steps in this litigation.


Date: June 15, 2021
                                                          s/Katherine Menendez
                                                         Katherine Menendez
                                                         United States Magistrate Judge




                                             16
